SIXTH DIVISION
                                                                      February 26, 2010



No. 1-09-0849

FRANCES SHEFFLER, MARK RESNIK,                                )       Appeal from the
and DEBRA L. SLOAN, Individually and on Behalf of             )       Circuit Court of
JASON SLOAN, on Behalf of Themselves and All Others           )       Cook County.
Similarly Situated,                                           )
                                                              )
                Plaintiffs-Appellants,                        )
                                                              )       No. 07 CH 23615
       v.                                                     )
                                                              )
COMMONWEALTH EDISON COMPANY,                                  )
an Illinois Corporation,                                      )       Honorable
                                                              )       Rita M. Novak,
                Defendant-Appellee.                           )       Judge Presiding.

       JUSTICE ROBERT E. GORDON delivered the opinion of the court:

       Plaintiffs, Frances Sheffler, Mark Resnik, and Debra Sloan, individually and on

behalf of Jason Sloan, appeal the dismissal of their complaint, framed as a class action,

against defendant, Commonwealth Edison Company (ComEd), a public utility, and the

trial court’s denial of their motion for leave to file a fourth amended complaint, also

framed as a class action.

       On August 23, 2007, the Chicago area was affected by severe storm systems,

resulting in the loss of electrical power to many ComEd customers, including plaintiffs.

Following the storms, plaintiffs filed this lawsuit seeking legal and equitable relief

against ComEd. The operative third amended complaint, which was dismissed in its

entirety with prejudice, contained five counts as a class action. Count I, entitled

“Negligence,” alleges that ComEd negligently failed to prevent the power outages, failed

to provide adequate warning to plaintiffs and those similarly situated prior to the power
No. 1-09-0849


outages, and failed to timely restore power to plaintiffs and the purported class following

the power outages. Count II, entitled “Public Utilities Act,” alleges the existence of a

statutory duty and a violation of that duty. Specifically, count II of plaintiffs’ complaint

alleges that ComEd violated sections 8-101, 8-401, and 16-125(e) and (f) of the Illinois

Public Utilities Act (Act) (220 ILCS 5/1-101 et seq. (West 2006)), as well as Illinois

Commerce Commission Rule 411.100. Count III, entitled “Breach of Contract Implied

in Law/Fact,” alleges that ComEd accepted payment for and impliedly agreed to provide

plaintiffs and the purported class with “adequate, efficient and reliable electric services,”

and failed to do so. Count IV, entitled “Injunction,” sought to enjoin ComEd “from its

practice of refusing to have in place infrastructure and planning, that, by design, cannot

prevent controllable interruptions of power,” and “cannot permit ComEd to timely

respond” to a power interruption. Count V, entitled “Illinois Consumer Fraud Act,”

alleges that ComEd engaged in unfair business practices by “pay[ing] its managers and

employees bonuses or compensation to spend less on repair for the benefit of [ComEd’s]

Illinois customers.”

       The complaint’s prayer for relief requests class-action certification for “[a]ny and

all persons and entities located in the State of Illinois that suffered damages as a result of

electric power outages or interruptions for August 23, 2007, through the date of

judgment.” The complaint alleges that plaintiffs and purported class members suffered

“personal injur[ies], property damage and other financial damages, including loss of use

of property, and costs of repair or replacement of property as a result of the sudden and


                                              2
No. 1-09-0849


dangerous power outages or interruptions.” The complaint further alleges that plaintiffs

“sustained at least the following damages as a result of ComEd’s acts and conduct:

spoiled food, water damage to walls, furniture, fixtures, appliances, furnace and water

heaters, and medical and electrical equipment.” As relief, the complaint seeks legal and

injunctive relief, attorney fees and costs, and any other relief the circuit court finds

proper. As part of the injunctive relief sought, the complaint seeks to “enjoin[] ComEd

and its agents, employees, and all persons acting in concert or cooperation with [ComEd]

*** from its practice of refusing to have in place infrastructure and planning, that, by

design, cannot prevent controllable interruptions of power,” and “cannot permit ComEd

to timely respond to a power interruption.”

        ComEd filed a motion under section 2-615 of the Code of Civil Procedure (Code)

(735 ILCS 5/2-615 (West 2006)), to dismiss plaintiffs’ complaint for failure to state a

cause of action. Relying on Lewis E. v. Spagnolo, 186 Ill. 2d 198 (1999), the trial court

dismissed the complaint, with prejudice, concluding that the complaint failed to

sufficiently state a cause of action. In Spagnolo, our Illinois Supreme Court affirmed the

dismissal of a complaint seeking a sweeping mandatory injunction to correct allegedly

deplorable conditions at a school, finding that the “plaintiffs allege merely that the

defendants have violated ‘common law duties,’ without specifying what those duties are

or what acts or omissions of the defendants breached those duties.” Spagnolo, 186 Ill. 2d

at 233. Further, the court found that the issue raised in the plaintiff’s complaint was a

nonjusticiable political question and the redress sought by the plaintiffs was appropriately


                                               3
No. 1-09-0849


addressed by the Illinois legislature. Spagnolo, 186 Ill. 2d at 205. Likening the current

case to Spagnolo, the trial court specifically found that the complaint in the case at bar

sought relief “for systematic defects in the provision of the electrical services or in the

repair of those services once an outage occurs,” which the trial court determined were of

“the type of broad-based allegations and claims that cannot survive as a matter of law.”

The trial court concluded that “the bottom line is that *** plaintiffs’ allegations go to the

way [ComEd] provides services and the adequacy of its response when those services

fail,” and that “the law [does not] provide relief for the kinds of claims that are stated” in

plaintiffs’ complaint.

       Plaintiffs sought leave to file a fourth amended complaint to remove their

allegations seeking injunctive and declaratory relief, and to seek only a damages claim,

which the trial court denied. Plaintiffs timely appeal the dismissal of their class-action

complaint and the denial of their motion for leave to file a fourth amended class-action

complaint. We affirm.

                                      BACKGROUND

       Plaintiff Sheffler is a resident of Glenview, Illinois, plaintiff Resnik of Wilmette,

Illinois, and plaintiff Debra Sloan, who sues individually and on behalf of her son, Jason

Sloan, of Des Plaines, Illinois. Plaintiffs’ complaint alleges that “on or about August 23,

2007, and thereafter, ComEd failed to provide, and timely restore power to the plaintiffs

and other customers in Illinois including Cook County.” The complaint further alleges

that “the storm of August 2007 precipitated an interruption in excess of 30,000 ComEd


                                              4
No. 1-09-0849


customers, including plaintiffs and ComEd did not restore their power within 24 hours.”

The complaint seeks the appointment of plaintiffs as representatives of a statewide class

of similarly situated ComEd customers.

       The complaint contains additional allegations concerning the Sloan plaintiffs.

Jason Sloan requires a ventilator to breathe and has life-support equipment at home,

where he lives with his mother Debra Sloan. The Sloan residence lost power during the

August 23, 2007, storm. The complaint alleges that Debra Sloan telephoned a ComEd

customer service representative for assistance and that she received “curt treatment” on

the telephone. As a result of the power outage, Debra connected Jason’s ventilator to a

“temporary generator,” contained within their residence’s basement. Shortly after

connecting Jason’s ventilator to the “temporary generator,” the Sloan’s basement flooded

and Debra Sloan’s back-up efforts to restore power to Jason’s ventilator were

unsuccessful. Unable to learn when her home’s electric power would be restored, Debra

moved her son to an undisclosed location that apparently had electrical power.

       The Sloan residence appeared on a list known as the “Life Support Registry”

(registry) that ComEd maintains under the Illinois Public Utilities Act (220 ILCS 5/8-204

(West 2006)), due to the presence of life-support equipment within the residence.

Section 8-204 of the Act requires “[e]very public utility company which furnishes

electricity to residential customers [to] *** maintain a registry of those individuals who

are dependent on an electrically operated respirator, dialysis machine or any other

electrically operated life-support equipment.” 220 ILCS 5/8-204 (West 2006). The


                                             5
No. 1-09-0849


complaint alleges that ComEd refused to use the registry to assign the Sloan residence

priority in restoring electrical power. Further, the complaint alleges that “ComEd rushed

to restore power of certain VIPs,” rather than give priority to those customers on the life-

support equipment registry.

       As noted, the trial court proceedings in the case at bar involved four filed

complaints and one proposed fourth amended complaint. The procedural history leading

to the operative third amended complaint and the proposed fourth amended complaint is

as follows.

       On August 28, 2007, five days after the August 23, 2007, storms, plaintiffs

Sheffler and Resnik filed a putative class-action complaint against ComEd alleging a

violation of the Act and breach of an “implied contract.” Two weeks later, plaintiffs

moved for and obtained leave to file an amended complaint.

       On September 19, 2007, plaintiffs filed an “amended class action complaint.”

The amended complaint added the Sloan plaintiffs, repeated the original complaint’s

counts and added allegations concerning ComEd’s life-support equipment registry. The

amended complaint sought class-action certification for “[a]ny and all persons registered

on [the registry] from August 23, 2007, through the date of judgment,” and sought

injunctive relief with respect to an unspecified obligation concerning the life-support

registry, and a declaratory judgment finding that ComEd should use the registry in

assigning priority in restoring power following an outage.




                                              6
No. 1-09-0849


       The amended complaint alleged that the registry mandated that households

appearing on the registry receive priority for power restoration following power outages.

Attached to the amended complaint is a June 14, 2007, letter from ComEd addressed to

Debra Sloan stating as follows: “The addition of your account to the Life Support

Registry *** [d]oes not guarantee uninterrupted electrical services [and] does not provide

priority restoration of your electric service when an interruption occurs.” The amended

complaint sought a temporary restraining order or alternatively a preliminary injunction

restraining or directing ComEd:

       “from refusing to respond on a priority or individual basis to restore

       electric power or to offer assistance to persons registered in their Life

       Support Registry; to give persons registered in their Life Support Registry

       priority in restoring power after an outage; to provide persons registered in

       their Life Support Registry regular and frequent updates and warning as to

       when it is anticipated that power will be restored, if at all; and/or to clearly

       and conspicuously inform persons registered in their Life Support

       Registry what assistance [ComEd] will provide and will not provide in the

       event of an outage for purposes of restoring electricity.”

       In opposition to plaintiffs’ request for an injunction, ComEd submitted the

affidavits of Timothy McGuire, vice president of construction and maintenance for

ComEd, and Phyllis Batson, vice president of customer contact for ComEd. The

affidavits asserted that the highest priority for restoration of electrical power following a


                                              7
No. 1-09-0849


power outage goes to critical institutions such as hospitals, police and fire departments,

and urgent care centers. According to the affidavits, the following priority is given to

municipal water pumping facilities, senior citizen facilities, and high-rise buildings. The

affidavits asserted that the life-support equipment registry cannot mandate priority in

power restoration as persons requiring the use of life-support equipment are distributed

throughout ComEd’s service territory.

        On September 19, 2007, the trial court denied plaintiffs’ injunction request. The

trial court found that the relief sought was a request for the trial court to assume the role

of the Illinois Commerce Commission (Commission or ICC). The trial court stated, “I

don’t know how I would order ComEd to do that which you propose to do *** I mean,

that’s what the [Commission] does.”

        ComEd filed a motion to dismiss plaintiffs’ amended complaint pursuant to

section 2-615 of the Code (735 ILCS 5/2-615 (West 2006)). On November 8, 2007, after

hearing argument from all parties, the trial court found that plaintiffs’ allegations

concerning the life-support equipment registry failed to state a cause of action and

dismissed those claims with prejudice. The trial court permitted plaintiffs to include the

registry-related allegations in a second amended complaint, but only to preserve those

allegations for appellate review.

        The trial court dismissed the remainder of plaintiffs’ amended complaint without

prejudice, finding that plaintiffs had not set forth sufficient facts alleging a specific duty

that ComEd breached and that plaintiffs were damaged by any such breach. The trial


                                               8
No. 1-09-0849


court granted plaintiffs leave to file a second amended complaint to correct any defects in

their complaint.

       Plaintiffs filed their second amended complaint, again framed as a class action, on

December 6, 2007, once more seeking class-action certification of a statewide class. In

their second amended complaint, the plaintiffs added a new count claiming negligence

and realleged the counts claiming ComEd’s violation of the Act, ComEd’s breach of an

implied contract, and the allegations concerning the life-support equipment registry.

       ComEd then moved to dismiss plaintiffs’ second amended complaint pursuant to

section 2-615 of the Code (735 ILCS 5/2-615 (West 2006)). On June 16, 2008, the trial

court granted ComEd’s motion to dismiss, finding that plaintiffs failed to set forth

sufficient factual allegations to state a cause of action. The trial court again dismissed

the registry-related counts, without leave to replead, but allowed plaintiffs leave to

amend the remaining counts.

       On August 4, 2008, plaintiffs filed their third amended complaint, again seeking

class-action certification for a statewide class of ComEd customers who suffered

damages as a result of electrical power outages or interruptions from August 23, 2007,

through the date of judgment. As noted, plaintiffs’ third amended complaint contains

five counts. Count I asserts negligence, count II asserts violation of the Act, count III

asserts breach of an implied contract, count IV seeks injunctive relief, and count V

asserts violation of the Illinois Consumer Fraud and Deceptive Business Practices Act

(815 ILCS 505/1 et seq. (West 2006)).


                                              9
No. 1-09-0849


       On August 5, 2008, plaintiffs filed a second motion for a emergency temporary

restraining order. According to the motion, the Sloan plaintiffs lost power in the evening

of August 4, 2008, and in the early morning of August 5, 2008. The plaintiffs sought an

order to have the Sloan residence’s power immediately restored. The trial court denied

plaintiffs’ motion for a temporary restraining order, finding that it had no authority to

regulate ComEd.

       ComEd then filed a combined section 2-619.1 motion to dismiss (735 ILCS 5/2-

619.1 (West 2006)), seeking dismissal of plaintiffs’ complaint under both section 2-615

and 2-619 of the Code. Section 2-619.1 of the Code provides:

                “Motions with respect to pleadings under Section 2-615 [(735

       ILCS 5/2-615)], motions for involuntary dismissal or other relief under

       Section 2-619 [(735 ILCS 5/2-619)], and motions for summary judgment

       under Section 2-1005 [(735 ILCS 5/2-1005)] may be filed together as a

       single motion in any combination. A combined motion, however, shall be

       in parts. Each part shall be limited to and shall specify that it is made

       under one of [the aforementioned sections]. Each part shall also clearly

       show the points or grounds relied upon under the Section upon which it is

       based.” 735 ILCS 5/2-619.1 (West 2006).

In its motion, ComEd argued that plaintiffs filed their third amended complaint, which

was substantially similar to those already dismissed by the trial court. Further, ComEd




                                             10
No. 1-09-0849


argued that plaintiffs sought sweeping relief related to ComEd’s operation and that the

ICC had exclusive jurisdiction over the regulation of ComEd.

       On December 16, 2008, after hearing argument from all parties, the trial court

granted ComEd’s motion to dismiss plaintiffs’ third amended complaint in its entirety

with prejudice, pursuant to section 2-615 of the Code (735 ILCS 5/2-615 (West 2006)).

The trial court determined:

                “There still would have to be some additional factual allegations

       that would show what actions [ComEd] took or did not take vis-à-vis these

       individual plaintiffs in order to establish their injury and that there would

       have to be additional allegations in addition to show that the injuries –

       what injuries – specific injuries these particular plaintiffs sustained.

                                            ***

                But apart from that *** it seems to the court that what is actually at

       issue here is that what this lawsuit is about and what the plaintiffs’ theory

       of the case is that they are actually seeking relief based on systematic

       defects in the provision of the electrical services or repair of those services

       once an outage occurs. And in the court’s view, these are the type of

       broad-based allegations and claims that can’t survive as a matter of law

       *** I’ve read the complaint, and I’ve read it now several times in its prior

       forms, the allegations at their core are very much like the allegations in

       the Lewis E. v. Spagnolo case.


                                             11
No. 1-09-0849


                                            ***

                The complaint is really looking for relief that whether it’s

       characterized as damages relief or there is a count for injunctive and

       declaratory relief or an action under the Consumer Fraud Act, the bottom

       line is that the plaintiffs’ allegations go to the way [ComEd] provides

       services and the adequacy of its response when those services fail for

       whatever multitude of reasons may exist. I don’t think the law provides a

       relief for the kinds of claims stated, therefore, as I have indicated, I think

       the complaint fails as a matter of law.”

       Since the trial court dismissed plaintiffs’ third amended complaint pursuant to

section 2-615 of the Code (735 ILCS 5/2-615 (West 2006)), it never reached ComEd’s

contentions regarding dismissal under section 2-619 of the Code (735 ILCS 5/2-619

(West 2006)); specifically, the trial court never reached ComEd’s contention that the

Commission, not the trial court, had jurisdiction over plaintiffs’ claims.

       As noted, plaintiffs sought leave to amend their complaint for the fourth time

solely to seek a damages claim. The trial court ordered briefing regarding whether

plaintiffs should be afforded leave to amend. Plaintiffs offered their proposed fourth

amended complaint on the day of oral argument pertaining to plaintiffs’ motion for leave

to amend their complaint. The proposed fourth amended complaint contained only one

count alleging that ComEd violated section 16-125 of the Act (220 ILCS 5/16-125 (West

2006)). Addressing section 16-125 of the Act (220 ILCS 5/16-125 (West 2006)), the trial


                                             12
No. 1-09-0849


court denied plaintiffs’ motion for leave to file a fourth amended complaint finding, “[I]n

looking at this particular provision (referring to 220 ILCS 5/16-125 (West 2006)), it

seems to me clear that what the legislature has done is provide a remedy for broad based

power outages sought through the [Commission].”

        This timely appeal followed.

                                         ANALYSIS

        A motion to dismiss under section 2-615 of the Code (735 ILCS 5/2-615 (West

2006)) is a challenge to the legal sufficiency of the complaint. Iseberg v. Gross, 366 Ill.

App. 3d 857, 860 (2006). In reviewing the legal sufficiency of the complaint, we regard

all well-pled facts as true and draw all reasonable inferences in favor of plaintiffs.

Iseberg, 366 Ill. App. 3d at 860. We construe the complaint liberally and dismiss only

when it appears that plaintiffs cannot recover under any set of facts. Iseberg, 366 Ill.

App. 3d at 861. For this reason, as a general rule, leave to amend is freely granted.

Fitzgerald v. Chicago Title & Trust Co., 72 Ill. 2d 179 (1978). The standard of review

from the granting of a section 2-615 motion to dismiss is de novo. Flournoy v.

Ameritech, 351 Ill. App. 3d 583, 586 (2004), citing Krilich v. American National Bank &

Trust Co. of Chicago, 334 Ill. App. 3d 563 (2002).

        The determination of whether to grant a motion to amend pleadings rests within

the discretion of the trial court, and a reviewing court will not reverse a trial court’s

decision absent an abuse of that discretion. Cangemi v. Advocate South Suburban

Hospital, 364 Ill. App. 3d 446, 467 (2006).


                                              13
No. 1-09-0849


                      1. The Public Utility Act’s Regulatory Scheme

       Before proceeding to the parties’ arguments on appeal, we summarize the

regulatory scheme set forth by the Illinois Public Utilities Act (220 ILCS 5/1-101 et seq.

(West 2006)). ComEd, being a public utility, is governed by the Act. 220 ILCS 5/3-

105(a) (West 2006) (defining “public utility”). Section 1-102 of the Act sets forth the

Illinois legislature’s “Findings and Intent” in enacting the Act. That section provides:

                “The General Assembly finds that the health, welfare and

       prosperity of all Illinois citizens require the provision of adequate,

       efficient, reliable, environmentally safe and least-cost public utility

       services at prices which accurately reflect the long-term cost of such

       services and which are equitable to all citizens. It is therefore declared to

       be the policy of the State that public utilities shall continue to be regulated

       effectively and comprehensively. It is further declared that the goals and

       objectives of such regulation shall be to ensure[:]

                       (a) Efficiency:

                                            ***

                       (b) Environmental Quality:

                                            ***

                       (c) Reliability:

                                            ***




                                             14
No. 1-09-0849


                       (d) Equity: the fair treatment of consumers and

                investors *** .” 220 ILCS 5/1-102 (West 2006).

       The Commission was statutorily created to exercise general supervision over all

Illinois public utilities in accordance with the provisions of the Act. 220 ILCS 5/2-101

(West 2006); Alhambra-Grantfork Telephone Co. v. Illinois Commerce Comm’n, 358 Ill.

App. 3d 818, 823 (2005) (Illinois Commerce Commission is a creation of the Illinois

legislature and possesses the authority and power necessary to supervise all Illinois

public utilities and to administer the regulatory laws under the Act). The Commission

derives its power and authority solely from the statute creating it, and it may not, by its

own acts, extend its jurisdiction. Peoples Energy Corp. v. Illinois Commerce Comm’n,

142 Ill. App. 3d 917, 923 (1986), citing Regional Transportation Authority v. Illinois

Commerce Comm’n, 118 Ill. App. 3d 685, 694 (1983); Ace Ambulance & Oxygen Service

Co. v. Illinois Commerce Comm’n, 75 Ill. App. 3d 17, 19 (1979). The Commission’s

jurisdiction must be found, if at all, in the Commission’s power to regulate public

utilities. Peoples Energy Corp., 142 Ill. App. 3d at 924.

       The Act specifically provides that the Commission “shall have general

supervision of all public utilities” including “the manner in which their plants, equipment

and other property *** are managed, conducted and operated, not only with respect to the

adequacy, security and accommodation afforded by their service but also with respect to

their compliance with this Act and any other law, with the orders of the Commission and

with the charter and franchise requirements.” 220 ILCS 5/4-101 (West 2006). Further,


                                             15
No. 1-09-0849


authority to order improvements to a public utility’s facilities is vested with the

Commission in section 8-503 of the Act. 220 ILCS 5/8-503 (West 2006).

       The very purpose of the Act is to maintain control over the operation of utilities

so as to prevent them from exacting unjust, unreasonable, and discriminatory rates.

Bloom Township High School v. Illinois Commerce Comm’n, 309 Ill. App. 3d 163, 175

(1999). The theory behind the regulation of public utilities is the protection of the public

and the assurance of adequate service while, at the same time, securing for the utility a

fair opportunity to generate a reasonable return. Bloom Township High School, 309 Ill.

App. 3d at 175, citing Village of Monsanto v. Touchette, 63 Ill. App. 2d 390, 400 (1965);

see also Local 777 v. Illinois Commerce Comm’n, 45 Ill. 2d 527, 535 (1970) (“Because

unrestrained competition prior to adoption of the Act had often resulted in the financial

failure of many utilities, the Act adopted a policy of regulated monopoly to assure that

utilities would be able to earn a reasonable rate of return on their investment and thus

would be able to provide the required service”). The Commission exists to maintain a

balance between the rates charged by utilities and the services they perform. Bloom

Township High School, 309 Ill. App. 3d at 175, citing Village of Apple River v. Illinois

Commerce Comm’n, 18 Ill. 2d 518, 523 (1960).

       In order to effectuate the above-stated principles, the Act requires public utilities

such as ComEd to file tariffs with the Commission. Adams v. Northern Illinois Gas Co.,

211 Ill. 2d 32, 55 (2004), citing 220 ILCS 5/9-102 (West 1994). A tariff is a public

document setting forth services being offered; rates and charges with respect to services;


                                             16
No. 1-09-0849


and governing rules, regulations, and practices relating to those services. Adams v.

Northern Illinois Gas Co., 211 Ill. 2d 32, 55 (2004), citing North River Insurance Co. v.

Jones, 275 Ill. App. 3d 175, 185 (1995). A tariff is usually drafted by the regulated

utility, but when duly filed with the Commission, it binds both the utility and the

customer and governs their relationship. Adams, 211 Ill. 2d at 55, citing Danisco

Ingredients USA, Inc. v. Kansas City Power & Light Co., 267 Kan. 760, 765, 986 P.2d
377, 381 (1999). Once the Commission approves a tariff, it “is a law, not a contract, and

has the force and effect of a statute.” Adams, 211 Ill. 2d at 55, citing Illinois Central

Gulf R.R. Co. v. Sankey Brothers, Inc., 67 Ill. App. 3d 435, 439 (1978), aff’d, 78 Ill. 2d
56 (1979).

        Tariff provisions, such as ComEd’s tariff, are usually referred to as liability

limitations. Adams, 211 Ill. 2d at 57, citing In re Illinois Bell Switching Station

Litigation, 161 Ill. 2d 233, 247 (1994) (Miller, J., specially concurring); Danisco

Ingredients USA, Inc. v. Kansas City Power & Light Co., 267 Kan. 760, 768, 986 P.2d
377, 383 (1999). Liability limitations reflect the status of public utilities as regulated

monopolies whose operations are subject to extensive restrictions; the requirements of

uniform, nondiscriminatory rates; and the goal of universal service, achieved through the

preservation of utility prices that virtually all customers can afford. Adams, 211 Ill. 2d at

57, citing Illinois Bell Switching Station, 161 Ill. 2d at 249 (Miller, J., specially

concurring). The underlying theory of liability limitations is that, because a public utility

is strictly regulated, its liability should be defined and limited so that it may be able to


                                               17
No. 1-09-0849


provide service at reasonable rates. Adams, 211 Ill. 2d at 57. A reasonable rate is in part

dependent on a rule limiting liability. Adams, 211 Ill. 2d at 57, citing Illinois Bell

Switching Station, 161 Ill. 2d at 244-46; Danisco, 267 Kan. at 769, 986 P. 2d at 384..

“The goal is ‘to secure reasonable and just rates for all without undue preference or

advantage to any. Since that end is attainable only by adherence to the approved rate,

based upon an authorized classification, that rate “represents the whole duty and the

whole liability of the company.” ’ ” Adams, 211 Ill. 2d at 57, quoting Western Union

Telegraph Co. v. Priester, 276 U.S. 252, 259, 72 L. Ed. 555, 565, 48 S. Ct. 234, 235

(1928), quoting Western Union Telegraph Co. v. Esteve Brothers & Co., 256 U.S. 566,

572, 65 L. Ed. 1094, 1097, 41 S. Ct. 584, 586 (1921).

                      2. Civil Actions Against Illinois Public Utilities

        Despite the foregoing regulatory scheme generally vesting the Commission with

oversight of Illinois public utilities and the limitations upon Illinois public utilities’

liability, suits against public utilities may be pursued in the Illinois court system.

Sections 9-252 and 5-201 of the Act define the Commission and the courts’ jurisdiction

over claims against Illinois public utilities.

        Section 9-252 of the Act provides:

                “When complaint is made to the Commission concerning any rate

        or other charge of any public utility and the Commission finds, after a

        hearing, that the public utility has charged an excessive or unjustly

        discriminatory amount for its product, commodity or service, the


                                                 18
No. 1-09-0849


       Commission may order that the public utility make due reparation to the

       complainant therefor, with interest at the legal rate from the date of

       payment of such excessive or unjustly discriminatory amount.

                                            ***

                All complaints for the recovery of damages shall be filed with the

       Commission within 2 years from the time the produce, commodity or

       service as to which complaint is made was furnished or performed, and a

       petition for the enforcement of an order of the Commission for the

       payment of money shall be filed in the proper court within one year from

       the date of the order, except that if an appeal is taken from the order of the

       Commission, the time from the taking of the appeal until its final

       adjudication shall be excluded in computing the one year allowed for

       filing the complaint to enforce such order.

                The remedy provided in this section shall be cumulative, and in

       addition to any other remedy or remedies in this Act provided in case of

       failure of a public utility to obey a rule, regulation, order or decision of the

       Commission.” 220 ILCS 5/9-252 (West 2006).

       This section has been construed to vest the Commission with exclusive

jurisdiction over claims that rates are excessive or unjustly discriminatory. Village of

Deerfield v. Commonwealth Edison Co., No. 2-08-0917 (December 15, 2009), citing

Village of Roselle v. Commonwealth Edison Co., 368 Ill. App. 3d 1097, 1104 (2006);


                                             19
No. 1-09-0849


Village of Evergreen Park v. Commonwealth Edison Co., 296 Ill. App. 3d 810, 813

(1998).

          Conversely, section 5-201 of the Act places within the jurisdiction of the circuit

court matters not pertaining to excessive or unjustly discriminatory rates, over which the

Commission has exclusive jurisdiction. Village of Deerfield, slip op. at 4, citing Village

of Roselle, 368 Ill. App. 3d at 1109. Section 5-201 of the Act states:

                 “In case any public utility shall do, cause to be done or permit to

          be done any act, matter or thing prohibited, forbidden or declared to be

          unlawful, or shall omit to do any act, matter or thing required to be done

          either by any provisions of this Act or any rule, regulation, order or

          decision of the Commission, issued under authority of this Act, the public

          utility shall be liable to the persons or corporations affected thereby for all

          loss, damages or injury caused thereby or resulting therefrom, and if the

          court shall find that the act or omission was wilful, the court may in

          addition to the actual damages, award damages for the sake of example

          and by the way of punishment. An action to recover for such loss, damage

          or injury may be brought in the circuit court by any person or corporation.

                 In every case of a recovery of damages by any person or

          corporation under the provisions of this Section, the plaintiff shall be

          entitled to a reasonable attorney’s fee to be fixed by the court, which fee




                                                20
No. 1-09-0849


       shall be taxed and collected as part of the costs in the case.” 220 ILCS

       5/5-201 (West 2006).

       The foregoing provisions establish the general principle that the Commission’s

jurisdiction is nonexclusive. Wernikoff v. RCN Telecom of Illinois, Inc., 341 Ill. App. 3d
89, 94 (2003). In accordance with section 9-252 of the Act, the Commission has original

jurisdiction over complaints of excessive rates or overcharges by public utilities; and

courts have jurisdiction over those matters only on administrative review. Village of

Evergreen Park v. Commonwealth Edison Co., 296 Ill. App. 3d 810, 813 (1998), citing

Chicago ex rel. Thrasher v. Commonwealth Edison Co., 159 Ill. App. 3d 1076 (1987);

Citizens Utilities Co. v. Illinois Commerce Comm’n, 157 Ill. App. 3d 201 (1987);

Gowdey v. Commonwealth Edison Co., 37 Ill. App. 3d 140 (1976). “ ‘The evident intent

and purpose of the legislature in providing a method by which reparation may be

recovered and in requiring that an application therefor shall be first made to the

commission precludes an action at law for such reparation until the commission has

heard a claim therefor.’ ” Village of Evergreen Park, 296 Ill. App. 3d at 813, quoting

Terminal R.R. Ass’n v. Public Utilities Comm’n, 304 Ill. 312, 317 (1922).

       In Village of Evergreen Park, 296 Ill. App. 3d 810, the plaintiff municipality filed

a lawsuit against ComEd seeking monetary and equitable relief alleging that ComEd had

wrongfully collected money for lighting equipment and services that were not provided.

Specifically, the plaintiff municipality alleged that ComEd had charged it for electricity

provided to street lights that no longer existed, and the plaintiff municipality sought


                                             21
No. 1-09-0849


reimbursement of the monies paid to ComEd for those charges. Village of Evergreen

Park, 296 Ill. App. 3d at 812. Pursuant to ComEd’s section 2-619 motion (See 735 ILCS

5/2-619 (West 2006)), the trial court dismissed the plaintiff municipality’s complaint for

lack of subject matter jurisdiction, finding that the Commission had exclusive original

jurisdiction over claims for refunds or overcharges. On appeal, the plaintiff municipality

argued that its complaint alleged that ComEd breached its contract with the plaintiff

municipality for charging for services not provided in ComEd’s tariff and that the breach

of contract claim was properly filed in the circuit court. In affirming the dismissal of the

plaintiff municipality’s complaint, this court found that the “fact that the plaintiff labels

its action a breach of contract action is not dispositive nor does it transform plaintiff’s

action into a civil action for damages.” Village of Evergreen Park, 296 Ill. App. 3d at

816-17. The essence of the plaintiff municipality’s claim was that ComEd “charged too

much for the service, it provided,” and that claim was within the exclusive jurisdiction of

the Commission. Village of Evergreen Park, 296 Ill. App. 3d at 818.

       As noted, contrary to section 9-252 of the Act, section 5-201 of the Act places

within the jurisdiction of the circuit court matters not pertaining to excessive or unjustly

discriminatory rates, over which the Commission has original jurisdiction. Village of

Roselle, 368 Ill. App. 3d at 1109.

       With this framework defining the jurisdiction of the Commission over Illinois

public utilities in mind, we proceed to the issues presented by this appeal.




                                              22
No. 1-09-0849


            3. The Trial Court did not Err by Dismissing Plaintiffs’ Complaint

       The allegations contained in and the relief sought by plaintiffs’ complaint can be

divided into two categories. A major portion of plaintiffs’ complaint makes allegations

concerning the inadequacy of ComEd’s infrastructure and ComEd’s responses to power

outages when they occur and requests injunctive relief directing ComEd’s conduct in the

future. The remainder of plaintiffs’ complaint alleges that plaintiffs were damaged by

ComEd’s conduct and seeks legal redress in the form of money damages. We first

address the propriety of the trial court’s order dismissing those portions of plaintiffs’

complaint seeking injunctive relief.

                                       a. Injunctive Relief

       As noted, plaintiff’s third amended complaint sought to enjoin ComEd “from its

practice of refusing to have in place infrastructure and planning, that, by design, cannot

prevent controllable interruptions of power,” and “cannot permit ComEd to timely

respond” to a power interruption.

       The complaint’s most specific allegations concerning injunctive relief pertain to

the Sloan plaintiffs. As noted, Jason Sloan, who lives with his mother, Debra Sloan,

requires a ventilator to breathe. The Sloan residence lost power during the August 23,

2007, storm. The complaint alleges that Debra Sloan attempted to receive assistance

from a ComEd customer service representative and that she received “curt treatment” on

the phone. As a result of the power outage, Debra connected Jason’s ventilator to a

“temporary generator,” contained in their residence’s basement; however, the back-up


                                               23
No. 1-09-0849


efforts to supply power to Jason’s ventilator failed after the Sloan residence’s basement

flooded. Unable to learn when her home’s electric power would be restored, Debra

moved her son to an undisclosed location that apparently had electrical power.

       As noted, the Sloan residence appeared on the life-support equipment registry that

ComEd maintains under section 8-204 of the Act (220 ILCS 5/8-204 (West 2006)), due

to the presence of life-support equipment within the residence. Section 8-204 of the Act

requires “[e]very public utility company which furnishes electricity to residential

customers [to] *** maintain a registry of those individuals who are dependent on an

electrically operated respirator, dialysis machine or any other electrically operated life-

support equipment.” 220 ILCS 5/8-204 (West 2006). The complaint alleges that ComEd

refused to use the registry to assign the Sloan residence priority in restoring electrical

power, and further alleges that “ComEd rushed to restore power of certain VIPs,” rather

than give priority to those customers on the life-support equipment registry. As noted,

plaintiffs twice sought a temporary restraining order or preliminary injunction.

       The trial court denied plaintiffs’ injunction requests, and upon ComEd’s motion

to dismiss, dismissed plaintiffs’ claims pertaining to ComEd’s life-support equipment

registry with prejudice. The trial court found that the relief sought was a request for the

trial court to assume the role of the Commission as the regulator of public utilities.

       On appeal, plaintiffs contend that the trial court’s reasoning in dismissing their

claims for injunctive relief was faulty. Plaintiffs concede that a complaint seeking an

adjudication of ComEd’s level of service and response to an outage when one occurs


                                              24
No. 1-09-0849


would properly lie with the Commission. However, plaintiffs contend that the complaint

does not seek an “adjudication of the proper level of [ComEd’s] service.” We do not find

plaintiffs’ argument persuasive.

       The third amended complaint in the case at bar clearly seeks an adjudication of

ComEd’s level of service and its response to a power outage when an outage occurs. The

complaint seeks an order enjoining ComEd “from its practice of refusing to have in place

infrastructure and planning” that cannot permit ComEd to properly prevent

“controllable” interruptions of power and cannot permit ComEd to timely respond to a

power interruption when an interruption occurs. Further, the complaint seeks an order

directing ComEd to use the life-support equipment registry in assigning priority for

power restoration when an outage occurs. Such determinations are properly made by the

Commission, not by the courts.

       As noted, the Act provides that the Commission “shall have general supervision

of all public utilities” including “the manner in which their plants, equipment and other

property *** are managed, conducted and operated, not only with respect to the

adequacy, security and accommodation afforded by their service but also with respect to

their compliance with this Act and any other law, with the orders of the Commission and

with the charter and franchise requirements.” 220 ILCS 5/4-101 (West 2006). Further,

authority to order improvements to a public utility’s facilities is vested with the

Commission in section 8-503 of the Act. 220 ILCS 5/8-503 (West 2006).




                                             25
No. 1-09-0849


       Moreover, although the Act requires “[e]very public utility company which

furnishes electricity to residential customers [to] *** maintain a registry of those

individuals who are dependent on an electrically operated respirator, dialysis machine or

any other electrically operated life-support equipment” (220 ILCS 5/8-204 (west 2006)),

the Act does not dictate that ComEd use the registry to assign priority to such households

in its power restoration efforts or how to implement such power restoration efforts.

       As noted, plaintiffs alleged that Debra Sloan received “curt” treatment on the

telephone from a ComEd service representative when she attempted to receive assistance

from ComEd and that ComEd “rushed to restore” the power of certain “VIPs” rather than

assign priority to those customers who are listed on the life-support equipment registry.

Although plaintiffs’ allegations concerning ComEd’s reaction to the Sloan plaintiffs’

request for assistance are shocking, and if true, deplorable, the determination of whether

ComEd should and indeed whether it is practically feasible for ComEd to assign priority

of power restoration to those listed on the life-support equipment registry is properly

addressed by the Commission, not the trial court.

       Even if the trial court was a proper forum for the plaintiffs’ claims seeking

injunctive relief directing ComEd to use the life-support equipment registry in assigning

priority in restoring power after an outage, the trial court properly dismissed plaintiffs’

complaint under Lewis E. v. Spagnolo, 186 Ill. 2d 198 (1999). In Spagnolo, our Illinois

Supreme Court affirmed the dismissal of a request for a sweeping mandatory injunction

to correct allegedly deplorable conditions at a school because the allegations were based


                                              26
No. 1-09-0849


on vague and unspecified duties and sought protection for injuries that had not occurred

and may never occur. Spagnolo, 186 Ill. 2d at 235. In affirming the dismissal, the court

found that the “plaintiffs allege merely that the defendants have violated ‘common law

duties,’ without specifying what those duties are or what acts or omissions of the

defendants breached those duties.” Spagnolo, 186 Ill. 2d at 233. Furthermore, the court

ruled it could not issue the injunction the plaintiffs sought since the plaintiffs “ha[d] not

provided any basis for us to grant them relief for injuries which have not occurred, and

which may never occur.” Spagnolo, 186 Ill. 2d at 235.

       Plaintiffs here similarly seek injunctive relief that seeks to prevent some

unspecified injuries or damages to them that have not occurred and which may never

occur. See Geller v. Brownstone Condominium Ass’n, 82 Ill. App. 3d 334, 337 (1980)

(recognizing the impossibility of enjoining future negligence).

       Based upon the foregoing, the trial court did not err by dismissing plaintiffs’

claims for injunctive relief, including those claims pertaining to the life-support

equipment registry with prejudice.

                                       b. Legal Relief

       As noted, the remainder of plaintiffs’ third complaint alleges that plaintiffs were

damaged by ComEd’s conduct and seeks legal redress in the form of money damages.

       The third amended complaint alleges that plaintiffs “sustained at least the

following damages as a result of ComEd’s acts and conduct: spoiled food, water damage




                                              27
No. 1-09-0849


to walls, furniture, fixtures, appliances, furnace and water heaters, and medical and

electrical equipment.”

       The initial question we must address is whether the relief plaintiffs seek

implicates rates. This is because the Commission has “exclusive jurisdiction over

complaints of excessive rates or overcharges by public utilities[] and courts have

jurisdiction over those matters only on administrative review.” Village of Evergreen

Park v. Commonwealth Edison Co., 296 Ill. App. 3d 810, 813 (1998); City of Chicago ex

re Thrasher v. Commonwealth Edition Co., 159 Ill. App. 3d 1076, 1079-80 (1987).

       As noted, because the trial court dismissed plaintiffs’ complaint pursuant to

section 2-615 of the Code (735 ILCS 5/2-615 (West 2006)), it never reached ComEd’s

contentions under section 2-619 of the Code (735 ILCS 5/2-619 (West 2006)). Plaintiffs’

argue that since the trial court never ruled on these contentions, it would be error for this

court to do so. However, as a reviewing court we may uphold a trial court’s dismissal on

any basis found in the record regardless of the propriety of the trial court’s reasoning.

Village of Roselle v. Commonwealth Edison Co., 368 Ill. App. 3d 1097, 1110 (2006),

citing People v. Cornelius, 213 Ill. 2d 178, 191 (2004); Bell v. Louisville & Nashville

R.R. Co., 106 Ill. 2d 135, 148 (1985); Argonaut Insurance Co. v. Safway Steel Products,

Inc., 355 Ill. App. 3d 1, 11 n.7 (2004).

       Section 2-619(a)(1) of the Code (735 ILCS 5/2-619(a)(1) (West 2006))

specifically allows for dismissal where the trial court does not have jurisdiction of the

subject matter of the action. Such a motion admits the legal sufficiency of the complaint


                                              28
No. 1-09-0849


for purposes of the motion but interposes an affirmative defense, in this instance the

court’s lack of subject matter jurisdiction, as barring the lawsuit from going forward.

Cain v. American National Bank & Trust Co. of Chicago, 26 Ill. App. 3d 574 (1975). A

motion to dismiss by reason of the court’s lack of subject matter jurisdiction may be

made at any stage of a proceeding. Illinois Consolidated Telephone Co. v. Illinois

Commerce Comm’n, 99 Ill. App. 3d 462 (1981).

       As a result, we must determine whether plaintiffs’ third amended complaint

pertains to rates. In determining whether an action falls within the jurisdiction of the

Commission, courts have consistently focused on the nature of the relief sought rather

than the basis for seeking relief. Flourney v. Ameritech, 351 Ill. App. 3d 583, 585

(2004), citing Village of Evergreen Park, 296 Ill. App. 3d 810; Thrasher, 159 Ill. App. 3d
1076. If the plaintiff’s action is for reparations, the Commission has jurisdiction.

However, if the action is for civil damages, then the trial court may hear the case.

Flourney, 351 Ill. App. 3d at 585, citing Village of Evergreen Park, 296 Ill. App. 3d 810;

Thrasher, 159 Ill. App. 3d 1076.

       A claim is for reparations when the essence of the claim is that a utility has

charged too much for a service. Flourney, 351 Ill. App. 3d at 585, citing Village of

Evergreen Park, 296 Ill. App. 3d 810; Thrasher, 159 Ill. App. 3d 1076. In contrast, a

claim is for civil damages when the essence of the claim is not that the utility has

excessively charged, but rather that the utility has done something else to wrong the




                                             29
No. 1-09-0849


plaintiff. Flourney, 351 Ill. App. 3d at 585, citing Village of Evergreen Park, 296 Ill.

App. 3d 810; Thrasher, 159 Ill. App. 3d 1076.

       The term “rate” is defined by the Act to include: “every individual or joint rate,

fare, toll, charge, rental or other compensation of any public utility *** and any rule,

regulation, charge, practice or contract relating thereto.” 220 ILCS 5/3-116 (West 2006).

The Commission’s jurisdiction has been interpreted broadly since section 9-252 refers to

rates or “other charge of any public utility” (220 ILCS 5/9-252 (West 2006)). Village of

Evergreen Park, 296 Ill. App. 3d at 813, citing Sutherland v. Illinois Bell, 254 Ill. App.
3d 983 (1993); Klopp v. Commonwealth Edison Co., 54 Ill. App. 3d 671 (1977); Malloy

v. Illinois Bell Telephone Co., 12 Ill. App. 3d 483 (1973).

       We find that plaintiffs’ complaint pertains to rates because the third amended

complaint concerns claims that ComEd provided inadequate or unreliable electrical

services to plaintiffs. In essence, plaintiffs’ complaint alleges that ComEd’s level of

service and restoration efforts following a power outage are substandard. Specifically,

the complaint alleges that “on or about August 23, 2007, and thereafter, ComEd failed to

provide, and timely restore power to the plaintiffs and other customers in Illinois

including Cook County.” The complaint further alleges that ComEd failed to implement

an “adequate manpower planning process” to effectively restore electric power to its

customers.

       Plaintiffs’ claims directly relate to the Commission’s rate-setting functions for

electrical power services. Fundamentally, plaintiffs’ complaint alleges that ComEd


                                             30
No. 1-09-0849


should provide its customers a greater level of service. These claims raise the regulatory

question of how ComEd should recover the costs of raising the level of service it

provides. The questions of how ComEd should effectuate an improvement in service and

whether ComEd’s customers should pay more for the electrical services provided by

ComEd fall squarely within the Commission’s jurisdiction over rates and a utility’s

practices and contracts related to rates. See Village of Evergreen Park, 296 Ill. App. 3d

at 813 (Commission has exclusive jurisdiction over rate reparation claims); 220 ILCS

5/3-116 (West 2006) (defining “rates” broadly to include practices and contracts relating

to rates).

        Further, ComEd’s filed tariff specifically states that when “larger, more, or

different” services or facilities are requested, the Commission must determine whether

the improvements would be “reasonably and technically feasible” without having a

significant adverse impact on the reliability and efficiency of ComEd’s overall system.

Ill. Com. Comm’n No. 10, Orig. Sheet No. 20.

        Plaintiffs’ prayer for relief pertaining to damages is predicated on allegations that

ComEd is not providing adequate service under the Act. If allowed to proceed in the trial

court, these claims would place the trial court in the position of assessing what

constitutes adequate service, and whether ComEd has fulfilled its responsibility of

providing adequate services. That type of determination is the core of the Commission’s

regulatory function and is within its jurisdiction pertaining to “rates.”




                                              31
No. 1-09-0849


        We also find that plaintiffs’ claims for damages cannot proceed in the courts by

our Illinois Supreme Court’s holding in In re Illinois Bell Switching Station Litigation,

161 Ill. 2d 233 (1994). Illinois Bell Switching Station arose after a telephone switching

station caught fire, allegedly due to the negligent or willful failure of the defendant

telephone utility to take adequate fire-prevention measures. Illinois Bell Switching

Station, 161 Ill. 2d at 236. The fire left the plaintiffs without telephone services for

approximately a month. Illinois Bell Switching Station, 161 Ill. 2d at 236. Following the

fire, the plaintiffs filed a complaint seeking to recover for the damages they incurred

from their loss of telephone services. Illinois Bell Switching Station, 161 Ill. 2d at 236.

        The plaintiffs’ complaint in Illinois Bell Switching Station alleged violations of

the Act (220 ILCS 5/1-101 et seq. (West 1992)) and sought a declaratory judgment that a

provision in the defendant telephone utility’s tariff did not bar their claims. In their

complaint, the plaintiffs alleged that the defendant telephone utility violated section 8-

101 and 8-401 of the Act, as well as several Commission rules. The defendant telephone

utility argued that its filed tariff defined the limits of its liability for interruptions in

service.

        In Illinois Bell Switching Station, like the instant case, the plaintiffs sought to

bring action against the defendant utility under section 5-201 of the Act. Illinois Bell

Switching Station, 161 Ill. 2d at 238-39. Section 5-201 of the Act in effect at the time of

Illinois Bell Switching Station, which is identical to the version currently in effect,

provided as follows:


                                                32
No. 1-09-0849


                “ ‘In case any public utility shall do, cause to be done or permit to

       be done any act, matter or thing prohibited, forbidden or declared to be

       unlawful, or shall omit to do any act, matter or thing required to be done

       either by any provisions of this Act or any rule, regulation, order or

       decision of the [Illinois Commerce] Commission, issued under authority

       of this Act, the public utility shall be liable to the persons or corporations

       affected thereby for all loss, damages or injury caused thereby or

       resulting therefrom, and if the court shall find that the act or omission was

       wilful, the court may in addition to the actual damages, award damages for

       the sake of example and by the way of punishment.’ ” (Emphasis in

       original.) Illinois Bell Switching Station, 161 Ill. 2d at 239, quoting 220

       ILCS 5/5-201 (West 1992).

       Reiterating its holding in Barthel v. Illinois Central Gulf R.R. Co., 74 Ill. 2d 213

(1978), our Illinois Supreme Court first rejected the plaintiffs’ argument that the word

“all” in section 5-201 of the Act (220 ILCS 5/5-201 (West 1992)) meant any “loss,

damage or injury whatsoever that can be traced to a utility’s negligent or wilful violation

of the Act or Commission rules.” Illinois Bell Switching Station, 161 Ill. 2d at 239, citing

Barthel v. Illinois Central Gulf R.R. Co., 74 Ill. 2d 213 (1978). In Barthel, the plaintiffs

sued for personal injuries and wrongful death resulting from a collision between a car

and one of the defendant’s freight trains. Illinois Bell Switching Station, 161 Ill. 2d at

239, citing Barthel, 74 Ill. 2d 213. The Barthel plaintiffs sued under section 5-201 (then


                                              33
No. 1-09-0849


section 73) of the Act, alleging violations by the defendant of various regulations relating

to the safety of railroad crossings. Illinois Bell Switching Station, 161 Ill. 2d at 239,

citing Barthel, 74 Ill. 2d 213. The Barthel plaintiffs argued that when the Illinois

legislature stated that a utility violating the Act “shall be liable” for “all loss, damages or

injury,” the utility’s liability was conclusively demonstrated. Illinois Bell Switching

Station, 161 Ill. 2d at 239-40, citing Barthel, 74 Ill. 2d 213. In Barthel, the plaintiffs

sought the abrogation of the common law defense of contributory negligence. Illinois

Bell Switching Station, 161 Ill. 2d at 240, citing Barthel, 74 Ill. 2d 213.

        In rejecting the plaintiffs’ argument, the Barthel court noted that the Act is in

derogation of the common law, and therefore the tort principles limiting the plaintiffs’

claims under the Act would not be deemed abrogated unless “it appears that the intent of

the statute” is to do so. Barthel, 74 Ill. 2d at 221. Statutes in derogation of the common

law are to be strictly construed in favor of persons sought to be subjected to their

operation. Illinois Bell Switching Station, 161 Ill. 2d at 240. The courts will read

nothing into such statutes by intendment or implication. Illinois Bell Switching Station,
161 Ill. 2d at 240, citing Barthel, 74 Ill. 2d at 220. The Barthel court held that the

common law defense of contributory negligence was available, despite the Act’s

provision of liability for “all *** damages” resulting from a violation of the Act.

Barthel, 74 Ill. 2d at 220.

        Having found that the Illinois legislature did not provide for limitless recovery

under section 5-201 of the Act, the court in Illinois Bell Switching Station went on to


                                              34
No. 1-09-0849


consider whether the defendant telephone utility’s tariff barred the plaintiffs’ lawsuit.

Illinois Bell Switching Station, 161 Ill. 2d at 241.

       The tariff on file with the Commission at the time of the fire in Illinois Bell

Switching Station listed among the defendant telephone utility’s general “regulations” a

service interruption liability exclusion. That exclusion provided:

                “ ‘The liability of the Company for damages arising out of

       mistakes, omissions, interruptions, delays, errors or defects in

       transmission occurring in the course of furnishing service *** shall in no

       event exceed an amount equivalent to the proportionate charge to the

       customer for the period of service during which such mistake, omission,

       interruption, delay, error or defect in transmission occurs. No other

       liability shall in any case attach to the Company.’ ” Illinois Bell Switching

       Station, 161 Ill. 2d at 242, citing Illinois Bell Telephone Company Tariff,

       Ill. Com. Comm’n, No. 5, pt. 1, §5, par. 3.1.

       The Illinois Bell Switching Station plaintiffs argued that the tariff should not bar

their claims because the tariff was against public policy and conflicted with provisions of

the Act. Illinois Bell Switching Station, 161 Ill. 2d at 242-43.

       In holding that the tariff controlled in that case, our Illinois Supreme Court found

no duty on which to base the plaintiffs’ claims. The court initially noted that the

defendant telephone utility was nowhere charged with the duty to provide completely

uninterrupted service. Rather, its duty was to provide adequate, efficient, and reliable


                                              35
No. 1-09-0849


service, which is not tantamount to infallible service. Temporary disruptions may occur

without reducing the defendant telephone utility’s service to a level less than adequate,

efficient, or reliable. Illinois Bell Switching Station, 161 Ill. 2d at 243. Further, the court

held that the exculpatory language in the telephone utility’s tariff properly limited claims

from disruption of service to a rebate of the costs for the missed service and concluded

that the tariff’s provision, which limited Bell’s liability in the event of a service

disruption, was not contrary to the Act. Illinois Bell Switching Station, 161 Ill. 2d at 243-

44.

        Turning to the facts of the instant case, at the time of the August 2007 storms,

ComEd’s tariff, on file with the Commission, provided in pertinent part:

                “The Company shall not be responsible in damages for any failure

        to supply electricity, or for interruption, or reversal of the supply, if such

        failure, interruption, or reversal is without willful default or negligence on

        its part, not for interruptions, by under frequency relays or otherwise, to

        preserve the integrity of the Company’s system or interconnected systems.

                The Customer will be entitled to a reduction in charges for service

        equal to the Monthly Customer Charge for any billing month in which

        service to the customer is interrupted for a period of 12 consecutive hours

        or more due to any of the following conditions: (i) Company equipment

        malfunction not caused by weather; (ii) Commonwealth Edison employee

        or its contractor error; (iii) accident involving Commonwealth Edison


                                               36
No. 1-09-0849


        employee or its contractor; (iv) damage to company equipment caused by

        Commonwealth Edison employee or its contractor; or (v) overloaded

        Company distribution equipment not caused by Customer negligence. If

        the duration of any service interruption resulting from any of the causes

        referred to in items (i) through (v) is equal to or exceeds 24 consecutive

        hours, or if there is more than one such service interrupted of Monthly

        Customer Charge for such billing month multiplied by the number of

        increments of 12 consecutive hours of interruption in excess of the first 12

        consecutive hours.” Ill. Com. Comm’n No. 4, 10th Revised Sheet No. 56.

        Like Illinois Bell Switching Station, the plaintiffs’ claims in the instant case are

barred by ComEd’s tariff. This result is well rooted in Illinois law. ComEd’s tariff is

required by the Act and plays an integral role in allowing ComEd to meet the

expectations of the Illinois legislature. See Illinois Bell Switching Station, 161 Ill. 2d at

244. ComEd is required to file a tariff in order to meet the legislature’s dictate that it

provide cost-effective service. ComEd has done so, and the Illinois legislature has

approved the limitation of liability applicable to this case.

        Based upon the foregoing, the trial court did not err in dismissing plaintiffs’

complaint in its entirety.

    4. The Trial Court did not Err by Denying Plaintiffs’ Motion for Leave to Amend

        We finally come to the question of whether the trial court abused its discretion in

denying plaintiffs’ motion for leave to amend their complaint for a fourth time. As


                                              37
No. 1-09-0849


noted, plaintiffs sought leave to amend their complaint to solely seek a damages claim.

The trial court ordered briefing regarding whether plaintiffs should be granted leave to

amend. Plaintiffs offered their proposed fourth amended complaint on the day of oral

argument pertaining to plaintiffs’ motion for leave to amend. The proposed amended

complaint contained only one count alleging that ComEd violated section 16-125 of the

Act (220 ILCS 5/16-125 (West 2006)). Addressing section 16-125 of the Act (220 ILCS

5/16-125 (West 2006)), the trial court denied plaintiffs’ motion for leave to file an

amended complaint finding, “[I]n looking at this particular provision (referring to 220

ILCS 5/16-125 (West 2006)), it seems to me clear that what the legislature has done is

provide a remedy for broad based power outages sought through the [Commission].”

       Whether to grant a motion to amend pleadings rests within the sound discretion of

the trial court, and a reviewing court will not reverse a trial court’s decision absent an

abuse of that discretion. Cangemi v. Advocate South Suburban Hospital, 364 Ill. App. 3d
446, 467 (2006), citing Lee v. Chicago Transit Authority, 152 Ill. 2d 432, 467 (1992).

The relevant factors to be considered in determining whether the trial court abused its

discretion are:

                  “ ‘(1) whether the proposed amendment would cure the defective

       pleading; (2) whether other parties would sustain prejudice or surprise by

       virtue of the proposed amendment; (3) whether the proposed amendment

       is timely; and (4) whether previous opportunities to amend the pleading

       could be identified.’ ” Cangemi, 364 Ill. App. 3d at 467, citing Loyola


                                              38
No. 1-09-0849


          Academy v. S&S Roof Maintenance, Inc., 146 Ill. 2d 263, 273 (1992),

          citing Kupianen v. Graham, 107 Ill. App. 3d 373, 377 (1982).

          A proposed amendment must meet all four Loyola Academy factors; however, “if

[a] proposed amendment does not state a cognizable claim, and thus, fails the first factor,

courts of review will often not proceed with further analysis.” Cangemi, 364 Ill. App. 3d

at 467, quoting Hayes Mechanical, Inc. v. First Industrial, L.P., 351 Ill. App. 3d 1, 7

(2004).

          In the case at bar, we cannot find that the trial court abused its discretion by

denying plaintiffs’ motion for leave to amend for the fourth time because the proposed

amended complaint fails to meet the first of the Loyola Academy factors. As noted,

section 16-125 of the Act provides, in relevant part:

                 “(a) To assure the reliable delivery of electricity to all customers in

          this State *** the Commission shall *** adopt rules and regulations for

          assessing and assuring the reliability of the transmission and distribution

          systems and facilities that are under the Commission’s jurisdiction.

                 (b) These rules and regulations shall require each electric utility

          *** subject to the Commission’s jurisdiction *** to adopt and implement

          procedures for restoring transmission and distribution services to

          customers after transmission or distribution outages *** .

                                               ***




                                                39
No. 1-09-0849


                (e) In the event that more than 30,000 customers of an electric

       utility are subjected to a continuous power interruption of 4 hours or more

       *** the utility shall be responsible for compensating customers affected

       by that interruption *** for all actual damages, which shall not include

       consequential damages, suffered as a result of the power interruption *** .

       A waiver of the requirements of this subsection may be granted by the

       Commission in instances in which the utility can show that the power

       interruption was a result of any one or more of the following causes:

                       (1) Unpreventable damage due to weather events or

                conditions.” 220 ILCS 5/16-125 (West 2006).

       Our review of section 16-125 of the Act leads us to the conclusion that the

legislature intended for the Commission to have jurisdiction over the damages remedies

under the section. 220 ILCS 5/16-125 (West 2006). The primary rule of statutory

construction is to ascertain and give effect to the legislature’s intent. Michigan Ave.

National Bank v. County of Cook, 191 Ill. 2d 49, 503-04 (2000). Statutes should be

interpreted as a whole, meaning different sections of the same statute should be

considered in reference to one another so that they are given harmonious effect.

Michigan Avenue National Bank, 191 Ill. 2d at 504. One section of a statute should not

be interpreted in a way that renders another section of the same statute irrelevant.

Collinsville Community Unit School District No. 10 v. Regional Board of School

Trustees, 218 Ill. 2d 175, 185-86 (2006). If the statute’s plain meaning is ambiguous,


                                             40
No. 1-09-0849


then courts may examine external sources, such as the legislative history or the statute’s

administrative regulations. People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d
389, 400 (2004); Lauer v. American Family Life Insurance Co., 199 Ill. 2d 384, 388

(2002).

          Section 16-125(e) provides a series of specific circumstances under which, in the

event of a single power interruption that affects more than 30,000 customers, an affected

customer that lost power may be entitled to actual damages, unless the outage was caused

by certain types of factors, including unpreventable damage due to weather. According

to section 16-125(e), the Commission can grant a waiver of the damages remedy to a

public utility if such factors are present. 220 ILCS 5/16-125(e) (West 2006).

          Section 16-125(h), in turn, vests jurisdiction in the Commission for actions to

pursue remedies under section 16-125(e) and directs that complaints be filed with the

Commission under section 10-109 of the Act (220 ILCS 5/10-109 (West 2006)). Section

16-125(h) currently reads:

                 “(h) Remedies provided for under this Section may be sought

          exclusively through the [Commission] as provided under Section 10-109

          of this Act.” 220 ILCS 5/16-125(h) (West 2006).

          Based upon the foregoing, the Commission has jurisdiction over the damages

remedy provided for by section 16-125 of the Act (220 ILCS 5/16-125 (West 2006)), and

the trial court did not abuse its discretion by denying plaintiffs’ motion to amend their

complaint for the fourth time to seek a damages claim under section 16-125(e) of the Act.


                                              41
No. 1-09-0849


                   5. Village of Deerfield v. Commonwealth Edison Co.

       Subsequent to the parties’ filing of their briefs to this court, the second district of

the Illinois appellate court decided the case of Village of Deerfield v. Commonwealth

Edison Co., No. 2-08-0917 (December 15, 2009). In that case, the Village of Deerfield

filed a complaint containing three counts against ComEd. Count I of the village’s

complaint, entitled “Breach of Contract,” alleged that chronic electrical outages occurred

within the village as a result of various breaches of ComEd’s duties under a “Franchise

Agreement.” Count II of the village’s complaint, entitled “Civil Damages for Violation

of Public Utilities Act,” alleged that ComEd violated several of its duties under the Act.

Count III of the village’s complaint sought class-action certification for all customers

located within the village who suffered damages such as “spoiled food, purchase of

electric generators to deal with [ComEd’s] unreliable service, property damage,

temporary housing, [and] extra municipal and policing services.” The trial court

dismissed the village’s complaint with prejudice determining that the Commission had

exclusive jurisdiction over the village’s claims.

       On appeal, the Second District of the Illinois Appellate Court reversed and

remanded to the trial court finding that the village’s complaint did not allege excessive or

discriminatory rates, but alleged deficient performance by ComEd, which the village

attacked through a number of theories, i.e., contract, tort, violation of the Act. Village of

Deerfield, slip op. at 9. However, the court determined that under the doctrine of primary

jurisdiction, upon remand the trial court should stay the trial proceedings and refer the


                                             42
No. 1-09-0849


controversy to the Commission. Village of Deerfield, slip op. at 14-15 (the doctrine of

primary jurisdiction holds that a court, despite having subject matter jurisdiction over a

matter, should, in certain circumstances, stay a judicial proceeding pending referral of a

controversy, or some portion of it, to an administrative agency have expertise in the area;

such circumstances are when an agency possesses specialized expertise that would aid in

the resolution of a controversy or when a need exists for uniform administrative

standards).

        We decline to follow the Second District’s analysis reversing and remanding to

the trial court to stay the proceedings pending referral to the Commission under the

doctrine of primary jurisdiction. We do so because we have already found that complaint

in the instant case implicates rates, which lies within the jurisdiction of the Commission.

The complaint in the case at bar seeks relief that intimately impacts the legislature’s rate-

setting function. As noted, in accordance with section 9-252 of the Act, the Commission

has original jurisdiction over complaints of excessive rates or overcharges by public

utilities, and courts have jurisdiction over those matters only on administrative review.

Village of Evergreen Park, 296 Ill. App. 3d at 813. The plaintiffs in the case at bar

should file a complaint with the Commission as proscribed by the Act if they choose to

do so. If plaintiffs are dissatisfied with the result reached in the Commission, they then

can file for administrative review in accordance with this state’s administrative review

laws.




                                             43
No. 1-09-0849


                                   CONCLUSION

      For the foregoing reasons, we affirm the judgment of the circuit court of Cook

County.

      Affirmed.

      CAHILL, P.J., and McBRIDE, J., concur.




                                          44